21-11045-lgb     Doc 107      Filed 09/15/21 Entered 09/15/21 18:47:26            Main Document
                                          Pg 1 of 24



LEWIS ROCA ROTHGERBER CHRISTIE LLP
Chad S. Caby, Esq., admitted pro hac vice
1200 17th Street, Suite 3000
Denver, CO 80202
Phone: (303) 628-9583
Facsimile: (303) 623-9222
Email: ccaby@lewisroca.com
Counsel for COPIC Insurance Company

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
In re:                                   Chapter 11
                                       :
CERTA DOSE, INC.,                        Case No. 21-11045-lgb
                                       :
            Debtor.
                                       :
-------------------------------------- X

     AMENDED LIST OF STIPULATED EXHIBITS FOR ADMISSIBILITY FOR
     EVIDENTIARY HEARING ON COPIC INSURANCE COMPANY’S MOTION
   PURSUANT TO 28 U.S.C. 1412 AND FED. R. BANKR. P. 1014(a)(2) TO TRANSFER
       VENUE TO THE UNITED STATES BANKRUPTCY COURT FOR THE
                          DISTRICT OF COLORADO

         Movant, COPIC Insurance Company (“COPIC”), Debtor Certa Dose, Inc. (“Debtor”), and

Dr. Caleb Hernandez, by and through respective undersigned counsel, hereby submit in the

attached Attachment 1 their amended list of exhibits stipulated to for admissibility specific to the

evidentiary hearing on COPIC’s Motion Pursuant to 28 U.S.C. 1412 and Fed. R. Bankr. P. 1014

(a)(2) to Transfer Venue to the United States Bankruptcy Court for the District of Colorado.




115544968.1
21-11045-lgb    Doc 107    Filed 09/15/21 Entered 09/15/21 18:47:26            Main Document
                                       Pg 2 of 24



DATED this 15th day of September, 2021.

MEDINA LAW FIRM LLC                              ORTIZ & ORTIZ

s/Eric S. Medina                   .
                                                 s/Norma E. Ortiz          .




Eric S. Medina, Esq.                             Norma E. Ortiz, Esq.
641 Lexington Avenue                             Ortiz & Ortiz, L.L.P.
Thirteenth Floor                                 32-10 Broadway, Suite 202
New York, NY 10022                               Astoria, NY 11106
212 404-1742                                     (718) 522-1117
emedina@medinafirm.com                           email@ortizandortiz.com
Attorney for Dr. Caleb Hernandez                 Counsel to Certa Dose, Inc.

 LEWIS ROCA ROTHGERBER CHRISTIE LLP

 s/Chad S. Caby                        _




 Chad S. Caby, Esq.
 Lewis Roca Rothgerber Christie LLP
 1200 17th Street, Suite 3000
 Denver, CO 80202
 Tel. (303) 628-9583
 ccaby@lewisroca.com
 Counsel to COPIC Insurance Co.




                                           -2-
115544968.1
                     21-11045-lgb   Doc 107      Filed 09/15/21 Entered 09/15/21 18:47:26      Main Document
                                                             Pg 3 of 24



                                                      ATTACHMENT 1
                                                  AMENDED LIST OF EXHIBITS

Jointly submitted by: COPIC Insurance Company, Certa Dose, Inc., and Dr. Caleb Hernandez

In connection with:     COPIC Insurance Company’s Motion to Transfer Venue to the United States Bankruptcy Court for the District
                        of Colorado, the Debtor’s Response thereto and the Joinder in opposition filed by Dr. Hernandez

                                                           Bates #           Stipulated    Offered     Admitted     Additional
Exh.          Date            Description
                                                                                          (Yes/No)     (Yes/No)     Comments

                                                       Movant’s Exhibits

 1.     07/25/2021    Debtor’s Amended                                           X
                      Statement of Financial
                      Affairs and Schedules
                      (Docket No. 73)

 2.     07/26/2021    Amended List of Equity                                     X
                      Security Holders (Docket
                      No. 74)

 3.     08/13/2021    Monthly Operating Report                                   X
                      for Period Ending June 2021
                      (Docket No. 89)

 4.     07/12/2021    Proof of Claim No. 4 filed by
                      JP Morgan Chase Bank USA

 5.     07/12/2020    2019 U.S. Corp. Income Tax D00010 – D00104
                      Return; 2019 Colorado C
                      Corporation Income Tax
                      Return and 2019 New York
                      General Business Corp
                                              1-1
115544968.1
                     21-11045-lgb   Doc 107       Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                              Pg 4 of 24



                                                            Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                        (Yes/No)   (Yes/No)   Comments
                      Franchise Tax Return

 6.     Undated       2020 Form 7004 –               D-RFP4-00001              X
                      Application for Automatic
                      Extension of Time to File

 7.     04/12/2021    2020 NY EXT Extension          D-RFP4-00002              X
                      Form – Application for
                      Automatic Extension of
                      Time to File

 8.     01/30/2021    Colorado Secretary of State
                      Periodic Report – Certa
                      Dose, Inc.

 9.     06/05/2020    U.S. Small Business            D00307 – 00325
                      Administration - Loan
                      Authorization And
                      Agreement (Econ. Injury
                      Disaster Loan)

10.     04/08/2020    Paycheck Protective Program D-RFP06-00065 -
                      Borrower Application Form   00068
                      – Certa Dose

11.     02/01/2021    Paycheck Protective Program D00286 - 00306
                      Second Draw Borrower
                      Application Form – Certa
                      Dose


                                                                1-2
115544968.1
                     21-11045-lgb   Doc 107      Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                             Pg 5 of 24



                                                           Bates #         Stipulated    Offered   Admitted   Additional
Exh.          Date           Description
                                                                                        (Yes/No)   (Yes/No)   Comments

12.     08/01/2021    Product Supplier Agreement    D-RFP10-00001 -
                      for EPI Kit & PALS Kit        00023
                      between Vizient Supply,
                      LLC and Certa Dose, Inc.

                      Attorneys Eyes Only

13.     01/17/2020    License and Development       D-RFP1-00021 - 00058
                      Agreement between Certa
                      Dose, Inc. and Janssen
                      Pharmaceuticals, Inc.

                      Attorneys Eyes Only

14.     05/18/2020    Space Sharing Agreement:      D00326 - 00330             X
                      Term Sheet

15.     05/07/2020    Agreement to Settle Note      D-RDP9-00001 -
                      Valuation Issues and          00006
                      Concerns with Innocent
                      Noteholder between Certa
                      Dose and Nils Albert

                      Attorneys Eyes Only

16.     12/12/2020    Agreement to Settle Note      D-RDP9-00060 -
                      Valuation Issues and          00065
                      Concerns with Innocent
                      Noteholder between Certa
                      Dose and Natasha Allison

                                                               1-3
115544968.1
                     21-11045-lgb   Doc 107      Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                             Pg 6 of 24



                                                           Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date           Description
                                                                                       (Yes/No)   (Yes/No)   Comments

                      Attorneys Eyes Only

17.     12/12/2020    Agreement to Settle Note      D-RDP9-00066 -
                      Valuation Issues and          00071
                      Concerns with Innocent
                      Noteholder between Certa
                      Dose and Erik Allison

                      Attorneys Eyes Only

18.     12/13/2019    Agreement to Settle Note      D-RDP9-00103 -
                      Valuation Issues and          00108
                      Concerns with Innocent
                      Noteholder between Certa
                      Dose and David Friedenson

                      Attorneys Eyes Only

19.     12/06/2019    Agreement to Settle Note      D-RDP9-00123 -
                      Valuation Issues and          000129
                      Concerns with Innocent
                      Noteholder between Certa
                      Dose and Eric B. Olsen

                      Attorneys Eyes Only

20.     01/10/2020    Agreement to Settle Note      D-RDP9-00165 -
                      Valuation Issues and          00171
                      Concerns with Innocent
                      Noteholder between Certa

                                                               1-4
115544968.1
                     21-11045-lgb   Doc 107      Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                             Pg 7 of 24



                                                           Bates #         Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                        (Yes/No)   (Yes/No)   Comments
                      Dose and Sandra Horowitz

                      Attorneys Eyes Only

21.     12/11/2019    Agreement to Settle Note      D-RDP9-00172 -
                      Valuation Issues and          00178
                      Concerns with Innocent
                      Noteholder between Certa
                      Dose and Seth Peacock

                      Attorneys Eyes Only

22.     12/11/2019    Agreement to Settle Note      D-RDP9-00195 -
                      Valuation Issues and          00201
                      Concerns with Innocent
                      Noteholder between Certa
                      Dose and Anthony Ingram

                      Attorneys Eyes Only

23.     05/07/2020    Agreement to Settle Note      D-RDP9-00202 -
                      Valuation Issues and          00207
                      Concerns with Innocent
                      Noteholder between Certa
                      Dose and Michael Fallon

                      Attorneys Eyes Only

24.     05/19/2020    Settlement and Modification   D-RFP9-00055 - 00059
                      of Employment Agreement
                      between Patrica Golkowski
                                                               1-5
115544968.1
                     21-11045-lgb   Doc 107     Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                            Pg 8 of 24



                                                          Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                      (Yes/No)   (Yes/No)   Comments
                      and Certa Dose

                      Attorneys Eyes Only

25.     06/22/2021    Declaration of Steve Rubin
                      in Support of Motion of
                      COPIC Insurance Company
                      to Transfer Venue (Docket
                      No. 36, pp. 28 – 31)

26.     12/22/2014    Exhibit A to Declaration of                            X
                      Steve Rubin – Series Seed
                      Preferred Stock Purchase
                      Agreement (Docket No. 36,
                      pp. 32 – 57)

27.     12/22/2014    Exhibit B to Declaration of                            X
                      Steve Rubin – Certa Dose,
                      Inc. Investor Rights
                      Agreement (Docket No. 36,
                      pp. 58 - 71)

28.     12/22/2014    Exhibit C to Declaration of                            X
                      Steve Rubin – Certa Dose,
                      Inc. Co-Sale Agreement
                      (Docket No. 36, pp. 72 - 88)

29.     12/22/2014    Exhibit D to Declaration of                            X
                      Steve Rubin – Certa Dose,
                      Inc. Voting Agreement
                      (Docket No. 36, pp. 89 -
                                                              1-6
115544968.1
                     21-11045-lgb    Doc 107        Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                                Pg 9 of 24



                                                              Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                          (Yes/No)   (Yes/No)   Comments
                      107)

30.     05/26/2016    Exhibit E to Declaration of                                X
                      Steve Rubin – Series Seed 2
                      Preferred Stock Purchase
                      Agreement (Docket No. 36,
                      pp. 108 - 163)

31.     05/26/2016    Exhibit F to Declaration of                                X
                      Steve Rubin – Certa Dose,
                      Inc. Amended and Restated
                      Investor Rights Agreement
                      (Docket No. 36, pp. 164 –
                      181)

32.     05/26/2016    Exhibit G to Declaration of                                X
                      Steve Rubin – Certa Dose,
                      Inc. Amended and Restated
                      Co-Sale Agreement (Docket
                      No. 36, pp. 182 – 201)

33.     05/26/2016    Exhibit H to Declaration of                                X
                      Steve Rubin – Certa Dose,
                      Amended and Restated
                      Voting Agreement (Docket
                      No. 36, pp. 202 – 223)

34.     03/07/2017    Exhibit I to Declaration of                                X
                      Steve Rubin – Certa Dose,
                      Inc. Note Purchase

                                                                  1-7
115544968.1
                     21-11045-lgb   Doc 107        Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                               Pg 10 of 24



                                                             Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                         (Yes/No)   (Yes/No)   Comments
                      Agreement (Docket No. 36,
                      pp. 224 – 249)

35.     07/02/2018    Exhibit J to Declaration of                               X
                      Steve Rubin – Certa Dose,
                      Inc. Note Purchase
                      Agreement (Docket No. 36,
                      pp. 250 – 269)

36.     2019          Exhibit K to Declaration of                               X
                      Steve Rubin – Certa Dose,
                      Inc. Note Purchase
                      Agreement (Docket No. 36,
                      pp. 270 – 284)

37.     04/13/2021    Order Granting Plaintiffs’
                      and Intervenor-Plaintiffs’
                      Motions for Summary
                      Judgment (Docket No. 36,
                      pp. 411 – 418)

38.     05/16/2021    Judgment for Plaintiff
                      Stephen R. Hoffenberg,
                      M.D. (Docket No. 36, pp.
                      419 – 420)

39.     05/16/2021    Entry of Judgment in favor
                      of Alan Young Synn, M.D.,
                      David K. Hurley, M.D.,
                      Brian C. Harrington, M.D.,

                                                                 1-8
115544968.1
                     21-11045-lgb    Doc 107      Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                              Pg 11 of 24



                                                            Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                        (Yes/No)   (Yes/No)   Comments
                      Niles Cole, Geraldine A.
                      Lewis-Jenkins, Matthew
                      Fleishman, M.D. and
                      Theodore J. Clarke, M.D.
                      (Docket No. 36, pp. 421 –
                      425)

40.     05/16/2021    Judgment for Intervenor
                      Plaintiffs Katherine Driscoll,
                      Trustee; Phoebe Fisher,
                      M.D.; Thomas S. Cowan and
                      Anthony R. Mayer (Docket
                      No. 36, pp. 426 – 427)

41.     10/20/2020    Order Dismissing Complaint
                      Against Defendants COPIC
                      Insurance Company, Steve
                      Rubin, Stephen Hoffenberg
                      and Mark A. Fogg – Queens
                      County, NY (Docket No. 36,
                      pp. 523 – 530)

42.     10/20/2020    Order Dismissing Complaint
                      Against Defendants John
                      Blood, Thomas S. Cowan,
                      Anthony Mayer, Phoebe
                      Fisher, Katherine Driscoll,
                      Trustee and Lee F. Driscoll
                      (Docket No. 36, pp. 531 –
                      534)

                                                                1-9
115544968.1
                     21-11045-lgb    Doc 107       Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                               Pg 12 of 24



                                                             Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                         (Yes/No)   (Yes/No)   Comments

43.     10/21/2020    Order Dismissing Complaint
                      Against Defendants Alan
                      Young Synn, Davis K.
                      Hurley, Brian C. Harrington,
                      Niles Cole, Gerry Lewis-
                      Jenkins, Matthew Fleishman
                      and Theodore Clarke
                      (Docket No. 36, pp. 535 –
                      537)

44.     11/12/2020    Colorado Secretary of State                               X
                      UCC Financing Statement –
                      Secured Party Caleb
                      Hernandez (Docket No. 36,
                      pp. 573 – 578)

45.     06/13/2020    Colorado Secretary of State                               X
                      UCC Financing Statement –
                      Secured Party U.S. Small
                      Business Administration
                      (Docket No. 36, p. 579)

46.     12/02/2019    SEC Form D – Notice of
                      Exempt Offering of
                      Securities (Docket No. 36,
                      pp. 580 – 585)

47.     03/31/2021    Order re Plaintiffs Motion to
                      Strike Jury Demand, COPIC
                      Insurance Company, et. al.,
                                                                 1-10
115544968.1
                     21-11045-lgb     Doc 107      Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                               Pg 13 of 24



                                                             Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date             Description
                                                                                         (Yes/No)   (Yes/No)   Comments
                      v. Katherine Driscoll, et. al.,
                      Case No. 2019cv34850
                      (Docket No. 62-1, pp. 1-4)

48.     07/12/2021    Declaration of Thomas S.
                      Cowan in Support of Motion
                      to Transfer Venue (Docket
                      No. 62-3, pp. 103)

49.     07/12/2021    Declaration of Phoebe
                      Fischer, M.D., in Support of
                      Motion to Transfer Venue
                      (Docket No. 62-4, pp. 1-4)

50.     07/12/2021    Declaration of Stephen R.
                      Hoffenberg in Support of
                      Motion to Transfer Venue
                      (Docket No. 62-5, pp. 1-3)

51.     07/12/2021    Declaration of Dr. Alan Synn
                      in Support of Motion to
                      Transfer Venue (Docket No.
                      62-6, pp. 1-3)

52.     07/12/2021    Declaration of Dr. Davis
                      Hurley in Support of Motion
                      to Transfer Venue (Docket
                      No. 62-7, pp. 1-3)

53.     07/12/2021    Declaration of Dr. Brian
                      Harrington in Support of
                                                                 1-11
115544968.1
                     21-11045-lgb   Doc 107        Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                               Pg 14 of 24



                                                             Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                         (Yes/No)   (Yes/No)   Comments
                      Motion to Transfer Venue
                      (Docket No. 62-8, pp. 1-3)

54.     07/12/2021    Declaration of Niles Cole in
                      Support of Motion to
                      Transfer Venue (Docket No.
                      62-9, pp. 1-3)

55.     07/12/2021    Declaration of Geraldine
                      Lewis-Jenkins in Support of
                      Motion to Transfer Venue
                      (Docket No. 62-10, pp. 1-3)

56.     07/12/2021    Declaration of Dr. Matthew
                      Fleishman in Support of
                      Motion to Transfer Venue
                      (Docket No. 62-11, pp. 1-3)

57.     07/12/2021    Declaration of Theodore
                      Clarke in Support of Motion
                      to Transfer Venue (Docket
                      No. 62-12, pp. 1-3)

58.     07/12/2021    Declaration of Katherine
                      Driscoll, Trustee in Support
                      of Motion to Transfer Venue
                      (Docket No. 62-13, pp. 1-4)

59.     07/12/2021    Declaration of Anthony R.
                      Mayer in Support of Motion
                      to Transfer Venue (Docket
                                                                 1-12
115544968.1
                     21-11045-lgb   Doc 107     Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                            Pg 15 of 24



                                                          Bates #         Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                       (Yes/No)   (Yes/No)   Comments
                      No. 62-14, pp. 1-3)

60.     07/12/2021    Declaration of Daniel
                      Hoffman in Support of
                      Motion to Transfer Venue
                      (Docket No. 62-15, pp. 1-2)

61.     08/11/2020    Janssen Research &            D-RFP13-13521
                      Development, LLC Purchase
                      Order

62.     02/03/2021    SMC Ltd. Invoice              D-RFP14-00073             X

63.     08/23/2021    FDA – Establishment
                      Registration & Device
                      Listing

64.     08/23/2021    FDA – Establishment
                      Registration & Device
                      Listing Epinephrine

65.     08/23/2021    FDA – Establishment
                      Registration & Device
                      Listing PALS

66.     11/25/2019    Collaboration Agreement      D-RFP1-00091 - 00107
                      between Certa Dose, Inc. and
                      Johnson & Johnson
                      Consumer, Inc.


                                                              1-13
115544968.1
                     21-11045-lgb    Doc 107     Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                             Pg 16 of 24



                                                            Bates #       Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                       (Yes/No)   (Yes/No)   Comments

                      Attorneys Eyes Only

67.     09/01/2021    Certa Dose Website Page –
                      Aug 19 Post, Certa Dose
                      Receives Innovative
                      Technology Contract from
                      Vizient

68.     07/03/2021    Proof of Claim No. 5 filed by
                      Sandra Horowitz

69.     10/02/2017    Action by Unanimous
                      Written Consent of the Board
                      of Directors of Certa Dose,
                      Inc. – Employment
                      Agreements

70.     11/10/2019    Certa Dose Minutes of a
                      Meeting of the Board of
                      Directors with Exhibit

71.     11/14/2019    Certa Dose Minutes of a
        –             Meeting of the Board of
        11/15/2019    Directors with Exhibit

72.     11/15/2019    Action of the Board of          D-RFP15-000287 -
                      Directors of Certa Dose, Inc.   000291
                      – Resolutions for Addressing
                      Negative Effect to
                      Shareholders
                                                                1-14
115544968.1
                     21-11045-lgb    Doc 107     Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                             Pg 17 of 24



                                                            Bates #       Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                       (Yes/No)   (Yes/No)   Comments

73.     11/15/2019    Action of the Board of          D-RFP15-000308 -
                      Directors of Certa Dose, Inc.   000316
                      – Amended and Restated
                      Certificate of Incorporation

74.     11/15/2019    Action by Written Consent       D-RFP15-000292 -
                      of the Stockholders of Certa    000296
                      Dose, Inc.

75.     11/15/2019    Amended and Restated Certa      D-RFP15-000342 -
                      Dose, Inc., Amended and         000354
                      Restated Co-Sale Agreement

76.     11/15/2019    Amended and Restated Certa      D-RFP15-000355 -
                      Dose, Inc., Amended and         000364
                      Restated Investor Rights
                      Agreement

77.     11/15/2019    Amended and Restated            D-RFP15-000317 -
                      Series Seed 2 Preferred         000328
                      Stock Purchase Agreement

78.     11/15/2019    Amended and Restated Certa      D-RFP15-000329 -
                      Dose, Inc., Amended and         000341
                      Restated Voting Agreement

79.     11/15/2019    Certa Dose, Inc. Amendment      D-RFP15-000301 –
                      to Convertible Promissory       000307
                      Notes


                                                                1-15
115544968.1
                     21-11045-lgb    Doc 107      Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                              Pg 18 of 24



                                                            Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                        (Yes/No)   (Yes/No)   Comments

80.     11/15/2019    Certificate of Designation of   D-RFP15-000298 –
                      Preferred Stock that is         000300
                      Subject to the “Junior”
                      Provisions

81.     11/17/2019    Certa Dose Minutes of a
                      Meeting of the Board of
                      Directors with Exhibit -
                      Approved

82.     11/21/2019    Certa Dose Investor             D-RFP15-000003 -         X
                      Notification                    000006

83.     12/08/2019    Certa Dose Board of
                      Directors Meeting Minutes

84.     01/15/2020    Certa Dose, Inc. Meeting of
                      the Board of Directors

85.     03/11/2020    Certa Dose, Inc. Meeting of
                      the Board of Directors

86.     03/26/2020    Certa Dose, Inc. Meeting of
                      the Board of Directors

87.     12/02/2020    Certificate of Amendment to
                      the Amended and Restated
                      Certificate of Incorporation
                      of Certa Dose, Inc.


                                                                1-16
115544968.1
                     21-11045-lgb    Doc 107      Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                              Pg 19 of 24



                                                            Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                        (Yes/No)   (Yes/No)   Comments

88.     12/31/2020    Action by Written Consent
                      of the Stockholders of Certa
                      Dose, Inc.

89.     12/31/2020    Email from Josue Hernandez
                      to Fred Baumann, cc: Caleb
                      Hernandez; John Domeika,
                      re: Response to “Notice”

90.     09/08/2021    Deposition Transcript/Video
                      Deposition of Patricia
                      Golkowski

91.     09/30/2019    Certa Dose, Inc. Financial
                      Statements as of September
                      30, 2019 (Unaudited)

92.     09/**/2021    Placeholder – July Monthly
                      Operating Agreement
                      (Docket No. ***)

93.                   Any exhibit necessary for
                      rebuttal

94.                   Any exhibit endorsed by any
                      party

95.

96.

                                                                1-17
115544968.1
                     21-11045-lgb    Doc 107       Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                               Pg 20 of 24



                                                               Bates #       Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                          (Yes/No)   (Yes/No)   Comments

97.

98.

99.

100.

                                                         Debtor’s Exhibits

200.                  Scalar Valuation July 31,       CIC0008S8
                      2019

201.                  Email dated Aug. 7, 2019,    CIC001073                     X
                      regarding marketing proposal

202.                  Marketing proposal Aug.         CIC001074                  X
                      2019- Confidential

203.                  NY Dept. of State Entity        D00182
                      Information - no

204.                  Memorandum of                   D00184                     X
                      Understanding May 2020

205.                  Certificate of Change Oct.      D00231
                      2019

206.                  Certificate of Change Aug.      D00235
                      2020

                                                                  1-18
115544968.1
                     21-11045-lgb   Doc 107        Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                               Pg 21 of 24



                                                               Bates #      Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                         (Yes/No)   (Yes/No)   Comments

207.                  Certificate of Change Dec.      D00239
                      2019

208.                  NY Dept. of State Letter Oct. D00256
                      2019

209.                  Third Amendment to License D00269                         X
                      Agreement Jan. 2021

210.                  Sept. 2020 email from           D-RFP06-000571
                      PACWEST bank

211.                  Agreement to Settle Note        D-RFP9-00103              X
                      Valuation Issue Dec. 2019

212.                  Vizient Contract                D-RFP10-00001

213.                  Expense Report Nick Kosik       D-RFP12-00073
                      Jan. 2020

214.                  Expense Report Dewey Sim        D-RFP12-00148
                      Jan. 2020

215.                  Expense Report Chris            D-RFP12-00967
                      Karageroge Feb. 2020

216.                  Expense Report Stella           D-RFP12-01838
                      Farquharson Oct. 2019

217.                  Investor Notification Nov.      D-RFP13-000216–225

                                                                  1-19
115544968.1
                     21-11045-lgb   Doc 107     Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                            Pg 22 of 24



                                                          Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                      (Yes/No)   (Yes/No)   Comments
                      2019

218.                  Life Science nation Invoice   D-RFP140-0018            X

219.                  Smart Invoice 2020            D-RFP14-00022            X

220.                  Nautilus Invoice 2019         D-RFP14-00029            X

221.                  Oracle Invoice 2021           D-RFP14-00045            X

222.                  Boundtree Invoice 2021        D-RFP14-00067

223.                  Nam Invoice 2020              D-RFP14-00069            X

224.                  Par Invoice 2021              D-RFP14-00080            X

225.                  Clarke Invoice 2020           D-RFP14-00094            X

226.                  Steven Invoice 202.0          D-RFP14-00096            X

227.                  Clarus Invoice 2020           D-RFP14-00098            X

228.                  Securitas Invoice 2021        D-RFP14-00119            X

229.                  Dennemyer Invoice 2.021       D-RFP14-00120            X

230.                  Pizzeys Invoice 2021          D-RFP14-00149            X

231.                  Ja Kemp Invoive 2021          D-RFP14-00157            X

232.                  Jlabs Invoice 2020            D-RFP14-00158

                                                              1-20
115544968.1
                     21-11045-lgb   Doc 107       Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                              Pg 23 of 24



                                                            Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                        (Yes/No)   (Yes/No)   Comments

233.                  DDL Invoice 2020               D-RFP14-00159             X

234.                  Amerisource Invoice 2021       D-RFP14-00160             X

235.                  Sterling Invoice 2021          D-RFP14-00166             X

236.                  Avalon Bay Rental Invoice      D-RFP14-00168
                      2020

237.                  Unified Global Invoice 2020    D-RFP14-00175             X

238.                  Greenlight Guru Invoice        D-RFP14-00179             X
                      2021

239.                  Bridgehead Invoice 2021        D-RFP14-00182             X

240.                  Pocket nurse invoice 2020      D-RFP14-00184             X

241.                  Plum Invoice 2021              D-RFP14-00187             X

242.                  Adobe Invoice 2020             D-RFP14-00188             X

243.                  Cardinal Health Invoice        D-RFP14-00195
                      2021

244.                  SMC Invoice 2021               D-RFP14-00199             X

245.                  QA Invoice 2020                D-RFP14-00207             X

246.                  HSC Invoice 2020               D-RFP14-00224             X

                                                                1-21
115544968.1
                     21-11045-lgb    Doc 107    Filed 09/15/21 Entered 09/15/21 18:47:26   Main Document
                                                            Pg 24 of 24



                                                          Bates #        Stipulated    Offered   Admitted   Additional
Exh.          Date            Description
                                                                                      (Yes/No)   (Yes/No)   Comments

247.                  Lex Invoice 2020             D-RFP14-00239             X

248.                  Steven Invoice 2020          D-RFP14-00279             X

249.                  Vizient Invoice 2020         D-RFP14-00286             X

250.                  McKesson Invoice 2020        D-RFP14-00289

251.                  Seiwa Invoice 2020           D-RFP14-00311             X

252.                  Stiplastin Invoice 2019      D-RFP14-00316             X

253.                  Lindley Invoice 2020         D-RFP14-00323             X

254.                  Oracle Invoice 2020          D-RFP14-00328             X

255.                  3C Invoice 2019              D-RFP14-00357             X

256.                  SMC Invoice 2021             D-RFP14-00400             X

257.                  NY Lease with Avaya 2018     D-RFP15-000540            X

258.                  NY Lease for 2019            D-RPF15-00588             X

259.                  Oregon License                                         X

260.                  West Virginia 2021-2022                                X
                      License



                                                              1-22
115544968.1
